This was a suit for the balance due on a promissory note given for purchase money and rent. The note bore several credits, among them a credit for “ sundry of the items included in the within instrument, amounting to $400, which was accepted as payment to that extent on this note,” leaving balance due of $376.64, with interest. Defendant pleaded not indebted, and that he returned to plaintiff' the property which was the consideration of the note, and the parties to the contract then and there rescinded it and the note was cancelled by operation of law. The evidence was conflicting. Plaintiff obtained a verdict, and defendant’s motion on the general grounds for a new trial was overruled.